 652DECISIONSOF NATIONALLABOR RELATIONS BOARDHardy Herpolsheimer's-A Division of Allied Storesof Michigan,Inc.andErma Sikkenga,Petitionerand Retail Store Employees Union Local No. 20,Retail Clerks International Association,AFL-CIO.Case 7-RD-1333December 30, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered objections to anddeterminative challenges in an election held June 11,1976,1 and the Hearing Officer's report (the pertinentpart of which is attached hereto as an appendix)recommending disposition of same. The Board hasreviewed the record in light of the exceptions andbrief and hereby adopts the Regional Director'sfindings and recommendations,2 with the followingmodifications:The sole issue before us is whether B. Helm, B. Jeannot,G. Sietsema, P. Smith, and R. Stone are regular part-time.employees. The Hearing Officer concluded they were not .3The Hearing Officer found that any employee who aver-aged more than 4 hours of work per week was eligible tovote .4He further concluded that in determining whichemployees meet this test the first calendar quarter of 1976(January-March) should be used as he construed suchperiod as the last calendar quarter preceding the eligibilitydate. Employer contends that eligibility should be deter-mined by reference to the average weekly hours worked bythe employees in question in the quarterly 3-month periodpreceding the eligibility date. We agree.The Board normally determines eligibility for part-time employees on the basis of a representativeperiod, usually a quarter which immediately precedesthe eligibility date.5 The Hearing Officer does notsuggest any reason for deviating from this principle .6Nor do we perceive any. Therefore, we shall look tothe 13-week period immediately preceding the eligi-bility date in resolving these challenges.The five employees found by the Hearing Officer tobe ineligible all averaged more than 4 hours work perweek during the 13-week period immediately prior tothe eligibility date. Accordingly, we fmd that theseemployees are regular part-time employees who areeligible to vote.We shall therefore overrule thechallenges to their ballots and direct that all 22ballots be opened and counted.DIRECTIONThe Regional Director is hereby directed to openand count the ballots of E. Averill, M. Silberman, C.Andree,M. DeVries, N. Jensen, S. Subler,M.DeMarco, J. Kevern, N. Williams, R. Fox, N.Weiner, D. Jensen, M. Kramer, B. Lange, S. Neal, G.Perigard,N. Van Lare, B. Helm, B. Jeannot, G.Sietsema, P. Smith, and R. Stone, and to prepare andserve on the parties a revised tally of ballots, and toissue an appropriate certification based on the counttherein.1The election was conducted pursuant to a Stipulationfor CertificationUpon Consent Election The tally was 42 for, and 48 against,the Petitioner,there were 22 challenged ballots.2 In the absence of exceptions thereto, we adoptproformathe HearingOfficer's findings and recommendations concerning the Union's objections.3No exceptions were filed to the Hearing Officer's finding that the other17 employeeswhose ballots were challenged were regularpart-time employ-ees eligible to vote4No exception was filed as to this finding5Motor Transport Labor Relations,Inc.,139 NLRB70, 72(1962);Scoa,Inc, 140 NLRB 1379,1381 (1%3);Allred Stores of Ohio, Inc,175 NLRB 966,169 (1969);Davison-Paxon Company,185 NLRB 21, 23, 24 (1970),Sears,Roebuck and Co.,193 NLRB 330 (1971)6The Hearing Officer's ruling is apparently based on a misreading of therelevant case law, since the cases cited by him are in accord with our holdingherem.I.CHALLENGESAPPENDIXTo supportits positionthat the 22 challenges should besustained, the Unionrelies on thedefinition of the term"contingent employee" foundin articleI, section 2 of thecollective-bargaining agreementbetween the Employer andtheUnion. In brief, that agreement defines "contingentemployee" as one who works more than 15 hours a week.The Union did not explicate what follows from itsrelianceon the contractual definition of "contingentemployee" presumably, the Union concludes that none ofthe 22 disputed employees could meet its test and that nonewould be eligible.The Employer argues, first, that the contractual defini-tion of "contingent employee" relied on by the Union isirrelevant to the determination of eligibility to vote in arepresentation election and, second, that the 22 disputedemployees are eligible under the standard set inAlliedStores of Ohio, Inc.,175 NLRB 966, 969.The following table shows hours worked by each of thecontested employees for the indicated payroll period:227 NLRB No. 93 HARDY HERPOLSHEIMER'SDates are in 1976E. AverillM. SilbermanC. AndreeB. HelmM. DeVriesB. JeannotN. JansenG. SietsemaS. SublerM. DeMarcoJ. KevernN. WilliamsR. FoxN. WeinerD. JensenM. KramerB. LangeS. NealG. PerigardP. SmithN. Van LareIt.Stone11/312/72/142/212/283/66533/133/203/27243216.5016.7516926840.50710.507.0010.5010.5010.5017.:3816111114.5013.751414.5014.2514.751614.501571786131512.2520.5015.258.2512.754.506.5019.0019.5019.2515.:419.256.50517.75186616.5022.752619.506.758.256.754413.508.75448.5016.7512.5016.2513101020.25204.251019.7513.2519.:33.75; 25.7528.7531.755.5024.5017.752201919.2515246.7518.2523.751829.2527.7510.2524..16.5048.251825.752014421.007.5016.5010.7541841.7540.'22.5017.7514.2521.0017.5010.50610.5010.507.5010.5019.501431.758.25123414.2512.25118.25732.753333.5043.7153125.5022.116.25420.501112.2513.7530.2523715.:2225.758.5030.2519.8.259.251The Union's position is untenable. It would be inappro-priate for the Board, at the sacrifice of its own standards fordetermining voting eligibility to permit parties to a collec-tive-bargaining agreement to disenfranchise eligible voters.Such would be the effect of following the Union's standard.Recipe Foods, Inc.,145 NLRB 924, 925. The Board does notcountenance an extraneous eligibility standard.Sears,Roebuck & Co.,193 NLRB 330,33 1.In accordance with the Board's eligibility formula forcontingent employees as set forth inAllied Stores of Ohio,Inc., supra,and succeeding cases such asDavison-PaxonCompany,185NLRB 21, 24, I find that 17 of the 22,disputed employees averaged more than 4 hours of work aweek in thequarter before the eligibility date of May 22,1/17500505551976, and thereby satisfied the Board's eligibility require-ment.Accordingly, I recommend that the challenges to theballots of the following 17 employees be overruled: E.Averill,M. Silberman, C. Andree, M. DeVnes, N. Jensen,S. Subler, M. DeMarco, J. Kevern, N. Williams, R. Fox, N.Weiner,D. Jensen,M. Kramer, B. Lange, S. Neal, G.Perigard, and N. Van Lare. Under the same formula I findthat five employees averagedless than4 hours of work aweekin thequarter before the eligibility date and thereforedid notmeet the Board's eligibility requirement. Accord-ingly,Irecommendthat the challenge to each of theirballots be sustained:B. Helm,B. Jeannot,G. Sietsema, P.Smith, and R. Stone.